Fourth Court of Appeals
                               San Antonio, Texas
                                      April 22, 2019

                                   No. 04-19-00093-CV

                  IN THE INTEREST OF D.B.B., ET AL CHILDREN,

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA00420
                   The Honorable Linda A. Rodriguez, Judge Presiding

                                     ORDER
    The appellant D.B.’s second motion for extension of time to file brief is hereby
GRANTED. Time is extended to April 23, 2019.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court